Citation Nr: 1627230	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  11-21 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to June 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.

The statement of the case (SOC) issued to the Veteran in July 2011 included two issues, entitlement to a rating greater than 30 percent for thoracolumbar scoliosis with x-ray evidence of degenerative changes of the lower thoracic and upper lumbar vertebrae (back claim) and service connection for bilateral tinnitus, in addition to the one issue listed on the title page of this decision.  However, the Veteran specifically withdrew the back portion of the claim in his substantive appeal received in September 2011, specifically stating that he wished to appeal only his bilateral tinnitus and left lower extremity radiculopathy claims.  He has not perfected an appeal as to an increased rating for the service-connected back claim and a November 2013 rating decision granted service connection for bilateral tinnitus.  As such, these two issues are not before the Board.  The fact that the Veteran's representative listed the back claim as an issue in the June 2016 appellate brief does not alter this conclusion.  Subsequent to his withdrawing his back appeal, the Veteran did file for an increased rating for his back.  However, that claim was adjudicated and the Veteran did not appeal.  

The issue of entitlement to service connection for right lower extremity radiculopathy has been raised by the record in a June 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's left lower extremity radiculopathy has not been shown to cause moderate incomplete paralysis.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 C.F.R. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As for the duty to assist, pertinent post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  The Board also notes that a letter dated April 26, 2013 has indicated the Veteran's FOIA request has been completed and the requested records have been provided.  It is also noted that the Veteran was also offered the opportunity to testify at a hearing before the Board, but he withdrew his hearing request. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran has been provided with a medical examination in May 2013.  

The Veteran has asserted that the examiner made inconsistent findings and failed to mention the Veteran's right lower extremity radiculopathy.  However, upon review of the examination, the Board concludes that the examination was adequate for the purposes of rating the disability on appeal, namely his left lower extremity radiculopathy.  The Veteran appears to take issue with the examiner's classification of his pain as mild, and the Board will consider the Veteran's assertions that he experiences significant impairment.  However, the Board has not found reason to doubt the examiner's testing of the Veteran's reflexes, muscle strength, and observation of leg size.  These are also factors that are critical to assessing the Veteran's left lower extremity radiculopathy.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Here, the Veteran asserts that he is entitled to a rating in excess of his current evaluation of 10 percent for radiculopathy of his left lower extremity.  A July 2003 rating decision granted service connection after finding evidence that indicated complaints of radicular symptoms secondary to the Veteran's service-connected back disability, effective May 22, 2003.  The Veteran filed a claim for increased rating that was received in July 2008.  In a January 2009 rating decision, the 10 percent rating was continued.  After the Veteran filed his notice of disagreement in January 2010, a July 2011 SOC continued the 10 percent rating.  The Veteran filed his substantive appeal in September 2011.  After the Veteran was provided a VA examination in May 2013, a November 2013 supplemental statement of the case continued the 10 percent rating.

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked atrophy.  An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or, very rarely, lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The words slight, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

After reviewing the evidence of record, the Board finds that the criteria for rating in excess of 10 percent for left lower extremity radiculopathy are not met.  Simply put, the weight of evidence is against a finding that the neurological symptomatology in the left lower extremity is more than mild in nature.  This is not to say that the Veteran does not experience problems with the left lower extremity, or that the disability is not painful.  However, the classification of mild with regard to neurologic considers more than just symptoms of pain.

The objective findings of record indicate that the Veteran's impairment of the left lower extremity is mild intermittent pain.  The Board acknowledges the Veteran's statements that he experiences constant radicular pain in his left lower extremity.  Nevertheless, the objective findings do not support a finding of moderate severity or worse.  Specifically, the examination and evaluations of record have not shown any objective findings of motor impairment or muscle strength impairment.  There are also no findings of muscle atrophy in the left lower extremity.  Moreover, the level of sensory disturbance has not been objectively shown to be abnormal, as shown in the May 2013 VA examination report.  The May 2013 VA examination found no sensory deficits.  The examiner did diagnose intermittent pain for the left sciatic nerve which was classified as mild in severity.  The Veteran is competent to report on symptoms and credible in his belief that his symptoms are more severe than currently rated.  However, the nature and degree of severity of his radiculopathy involves a medically complex matter.  The Board finds that the medical evidence is more probative in assessing whether the Veteran's overall disability more closely approximates a higher rating.  The Veteran's pain has been considered, but his left lower extremity disability has not been shown to cause additional problems such as sensory or motor impairment and it has not caused atrophy.

As such, the evidence collectively shows no more than mild incomplete paralysis for VA purposes, and a rating in excess of 10 percent for radiculopathy of the left lower extremity is therefore denied.

The Board has also considered the statements submitted by the Veteran in support of his claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such pain, numbness, and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The determination of the severity of radiculopathy requires medical expertise that the Veteran has not shown he possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's radiculopathy has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent clinical findings in conjunction with examination.  The Board finds that evidence is the most persuasive in this case and outweighs the Veteran's statements in support of his claim.

Extraschedular consideration

The Board has additionally considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The Court of Appeals for Veterans Claims has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made on whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The medical evidence fails to show anything unique or unusual about the Veteran's service-connected left lower extremity radiculopathy that would render the schedular criteria inadequate.  The Veteran's symptoms of his disability have been specifically identified by the examiner and evaluators of record which formed the basis for the schedular ratings that were assigned.  The Veteran has not reported any unique or unusual symptoms of his service-connected disability on appeal.  Moreover, the schedular rating criteria provides catchall terms such as mild, moderate and severe to describe the neurologic impairment.  Meaning that to determine the appropriate rating, the Board necessarily considers the entirety of the Veteran's symptomatology within the context of the schedular rating criteria. 

As such, the schedular rating criteria that has been applied in this case reasonably and adequately describe the Veteran's disability picture and therefore referral for consideration of extraschedular ratings is not warranted. 

The Board has also considered whether an inferred claim for entitlement to a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran, as of the May 2013 VA examination, is employed and he has not specifically alleged that he is unemployable solely because of his left lower extremity radiculopathy and none of the examiner and evaluators have indicated that the Veteran is unemployable due to the left lower extremity radiculopathy.  As such, Rice is inapplicable here.


ORDER

A rating in excess of 10 percent for left lower extremity radiculopathy is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


